DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on September 27, 2021 has been entered and made of record. Claims 1-20 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments with regard to Claim 1, filed 09/27/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pub. No. 2018/0332284 A1) (hereinafter “Liu”) in view of Lee (U.S. 2019/0182481 A1) (hereinafter “Lee”).

Regarding Claim 1, Liu discloses a method of video decoding performed in a video decoder [see fig. 1 and para. 0051], comprising: 
receiving a coded video bitstream including a current block in a current picture [see figs. 3-4, 19 and paras. 0005 and 0057-58]; 
retrieving, from the coded video bitstream for the current block encoded in an intra prediction mode, a reference line index indicating a reference line from a plurality of [see paras. 0005, 0050, 0082, 0097-99, 0105-07, 0118, and 0150, where the primary reference line is reference line positioned closest to the current block (e.g., immediately adjacent) and alternative reference lines include both the primary reference line as well as a set of reference lines that are positioned farther away from the current block than the primary reference line];
determining, based on information included in the coded video bitstream, that the current block is encoded in a non-angular intra prediction mode [see paras. 0109, 0145, and 0150].
determining whether the reference line index indicates a non-zero reference line from the plurality of reference lines [see para. 0111 the reference line index is signaled when the intra-prediction mode is not DC or planar mode and the reference line index is not signaled when the intra-prediction mode is DC or planar mode].
Liu does not explicitly disclose in response to determining that the reference line index is the non-zero reference line, (i) enabling the determined non-angular intra prediction mode for the non-zero reference line, and (ii) decoding the current block with at least one reference sample from the non-zero reference line.
Lee in a same or similar endeavor teaches in response to determining that the reference line index is the non-zero reference line, (i) enabling non-angular intra prediction modes for the non-zero reference line [see paras. 0319-0321 describing planar mode and DC mode], and (ii) decoding the current block with at least one reference sample from the non-zero reference line [see paras. 0319-0321 describing L=2].
It would have been obvious to the person of ordinary skill in the art before the [see Lee para. 0004].

Regarding Claim 2, the combination of Liu and Lee discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Liu further discloses wherein the determined non-angular intra prediction mode is a planar intra prediction mode [see para. 0009].

Regarding Claim 9, the combination of Liu and Lee discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Liu further discloses wherein the determined non-angular intra prediction mode is a DC prediction mode [see para. 0009].

Regarding Claim 10, the combination of Liu and Lee discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Liu further discloses wherein a number of reference samples is dependent on a value of the reference line index [see fig. 8].

Regarding Claim 11, the combination of Liu and Lee discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Liu further discloses wherein the current block is a non-square block [see paras. 0053 and 0090].

Regarding Claims 16-17, all claim limitations are set forth in the method form in Claims [see figs. 1 and 4].

Regarding Claim 20, all claim limitations are set forth in the method form in Claim 1 to be implemented by a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to execute the method of Claim 20. Therefore similar grounds of rejection are used to reject Claim 20 as were used above. Further, Liu discloses by a non-transitory computer readable medium having instructions stored therein, which when executed by a processor in a video decoder causes the processor to execute a method [see paras. 0018 and 0142-43].

Claims 3-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee in further view of Ramasubramonian et al. (U.S. Pub. No. 2020/0007870 A1) (hereinafter “Ramasubramonian”).

Regarding Claim 3, the combination of Liu and Lee discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein each reference sample in the plurality of reference lines is located in a same position.
Ramasubramonian in a same or similar endeavor teaches wherein each reference sample in the plurality of reference lines is located in a same position [see fig. 5B].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Liu to add the teachings of Ramasubramonian as above in order for performing position dependent intra prediction combination (PDPC) with multiple reference lines [see Ramasubramonian para. 0005].

Regarding Claim 4, the combination of Liu and Lee discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein each reference sample in the plurality of reference lines is located at a different position.
Ramasubramonian in a same or similar endeavor teaches wherein each reference sample in the plurality of reference lines is located at a different position [see figs. 5A and 5B].
See motivation statement as written above for the rejection of Claim 3.

Regarding Claim 5, the combination of Liu and Lee discloses all of the limitations of claim 2, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein each reference sample in each non- zero reference line from the plurality of reference lines is at a different position than a reference sample in the zero reference line.
Ramasubramonian in a same or similar endeavor teaches wherein each reference sample in each non- zero reference line from the plurality of reference lines is at a different position than a reference sample in the zero reference line [see fig. 5A].
See motivation statement as written above for the rejection of Claim 3.

Regarding Claim 6, the combination of Liu and Ramasubramonian discloses all of the limitations of claim 5, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein each reference sample in each non-zero reference line is at a same position with respect to each other.
Ramasubramonian in a same or similar endeavor teaches wherein each reference [see fig. 5B].
See motivation statement as written above for the rejection of Claim 3.

Regarding Claims 18-19, all claim limitations are set forth in the method form in Claims 3-4 to be implemented by the apparatus of Claims 18-19. Therefore similar grounds of rejection are used to reject Claims 18-19 as were used above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee in further view of Liu et al. (U.S. Pub. No. 2019/0394461 A1) (hereinafter “Liu461”).

Regarding Claim 7, the combination of Liu and Lee discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose further comprising converting the determined non-angular intra prediction mode to an angular prediction mode, wherein the current block is decoded with the angular prediction mode.
Liu461 in a same or similar endeavor teaches further comprising converting the determined non-angular intra prediction mode to an angular prediction mode, wherein the current block is decoded with the angular prediction mode [see paras. 0036-63].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Liu to add the teachings of Liu461 as above in order to allow the image or video coding system to receive input data associated with a current block in a current picture, and the current block is a non-square block coded or to be coded by intra prediction, and current mode set is selected from multiple mode sets according to one or both of a longer side and a shorter side of the current block [see Liu461 para. 0014].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee and Ramasubramonian in further view of Liu461.

Regarding Claim 8, the combination of Liu, Lee, and Ramasubramonian discloses all of the limitations of claim 6, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein the determined non-angular intra prediction mode is converted to one of a vertical intra prediction mode, a horizontal intra prediction mode, and a diagonal mode.
Liu461 in a same or similar endeavor teaches wherein the determined non-angular intra prediction mode is converted to one of a vertical intra prediction mode, a horizontal intra prediction mode, and a diagonal mode [see paras. 0040, 0042, 0045].
See motivation statement as written above for the rejection of Claim 7.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Lee in further view of Kim et al. (U.S. Pub. No. 2021/0044808 A1) (hereinafter “Kim”).

Regarding Claim 12, the combination of Liu and Lee discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose wherein in response to the determination that the reference line index is the non-zero reference line, the at least one reference sample is from a short side of the current block.
Kim in a same or similar endeavor teaches wherein in response to the determination that the reference line index is the non-zero reference line, the at least one reference sample is from [see paras. 0013-14, 0126, 0132-33].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Liu to add the teachings of Kim as above in order to increase the coding efficiency of a video signal and to increase signaling efficiency when predicting a current block using prediction information of neighbor blocks [see Kim para. 0003].

Regarding Claim 13, the combination of Liu and Lee discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose in response to a determination that the reference line index is 1, the at least one reference sample is from a short side of the current block, and wherein in response to a determination that the reference line index is not 1, the at least one reference sample is from a long side of the current block.
Kim in a same or similar endeavor teaches in response to a determination that the reference line index is 1, the at least one reference sample is from a short side of the current block, and wherein in response to a determination that the reference line index is not 1, the at least one reference sample is from a long side of the current block [see figs. 9-10, 16 and paras. 0013-14, 0126, 0132-33].
See motivation statement as written above for the rejection of Claim 12.

Regarding Claim 14, the combination of Liu and Lee discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose further comprising: in response to determining that the reference line index is the zero reference line, determining whether a width of the current block is larger than a height of the current block; in response to determining that the width of the current block is equal to or larger than the height of the current block, decoding the current block 
Kim in a same or similar endeavor teaches further comprising: in response to determining that the reference line index is the zero reference line, determining whether a width of the current block is larger than a height of the current block [see paras. 0128-29 and 0138-64]; 
in response to determining that the width of the current block is equal to or larger than the height of the current block, decoding the current block with at least one reference sample from the zero reference line from a row above the current block [see paras. 0128-29 and 0138-64]; and 
in response to determining that the width of the current block is less than the height of the current block, decoding the current block with at least one reference sample from the zero reference line from a row left of the current block [see paras. 0128-29 and 0138-64].
See motivation statement as written above for the rejection of Claim 12.

Regarding Claim 15, the combination of Liu and Lee discloses all of the limitations of claim 9, and are analyzed as previously discussed with that claim.
Liu does not explicitly disclose in response to determining that the reference line index is a non-zero reference line, determining whether the width of the current block is larger than a height of the current block; in response to determining that the width of the current block is equal to or larger than the height of the current block, the at least one reference sample is from the non-zero reference line from a row left of the current block; and in response to determining that the width of the current block is less than the height of the current block, the at least one 
Kim in a same or similar endeavor teaches in response to determining that the reference line index is a non-zero reference line, determining whether the width of the current block is larger than a height of the current block [see paras. 0128-29 and 0138-64]; 
in response to determining that the width of the current block is equal to or larger than the height of the current block, the at least one reference sample is from the non-zero reference line from a row left of the current block [see paras. 0128-29 and 0138-64]; and 
in response to determining that the width of the current block is less than the height of the current block, the at least one reference sample is from the non-zero reference line from a row above the current block [see paras. 0128-29 and 0138-64].
See motivation statement as written above for the rejection of Claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483